ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-299 concluding that HARDGE DAVIS, JR., of NEWARK, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having concluded that the period of suspension should commence on the expiration of the three-month suspension from practice imposed by the Court by Order filed October 8, 1999, effective November 1, 1999, which required respondent to provide proof of the filing of a satisfactory accounting in an estate matter to be eligible for reinstatement to practice;
And respondent having submitted proof of the filing of said accounting on March 2, 2000;
And good cause appearing;
It is ORDERED that HARDGE DAVIS, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 2, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*564ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.